DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2 and 4-20 are currently pending in the present application. Claims 1-2, 6, 13-15, 18 and 20 are currently amended; claim 3 is canceled; and claims 4-5, 7-12, 16-17 and 19  are original. The amendment dated July 1, 2021 has been entered into the record.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground of rejection cites Gollier et al. (U.S. Patent Application Publication No. 2014/0049822, “Gollier”).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0154272), of record, in view of Gollier (US 2014/0049822).
Regarding claim 1, Kim discloses a display apparatus (10 in Figs. 1-2 and 7; see Paragraph [0057] identifying the embodiment shown in Figs. 1-2 and 7) comprising:
a backlight unit (400) configured to emit light ([0017]);
a display panel (200) positioned to the front of the backlight unit; and
an optical film (100) positioned to the front of the display panel, the optical film including:
a base layer (120),

a third refractive layer (140d) positioned to the rear of the base layer, and
a fourth refractive layer (160) positioned to the rear of the third refractive layer and having a lower refractive index than the third refractive layer ([0037]).
Kim does not disclose a second refractive layer positioned to the front of the first refractive layer and having a higher refractive index than air and a lower refractive index than the first refractive layer, the second refractive layer comprising a first filling portion filling between the first patterns.
Gollier generally teaches providing a refractive layer positioned to the front of the undulating surface layer having a periodicity (Fig. 2a; 123 being positioned on 122) to reduce reflective scattering ([0030]), and having a higher refractive index than air and a lower refractive index than the first refractive layer (Fig. 2a), the refractive layer comprising a first filling portion filling between the patterns (Fig. 2a).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to know modify the Kim optical film with the teachings of Gollier, wherein a second refractive layer is positioned to the front of the first refractive layer and having a higher refractive index than air and a lower refractive index than the first refractive layer, the second refractive layer comprises a first filling portion filling between the first patterns, for the purpose of reducing reflective scattering and internal reflections from display layers, e.g., ITO and electronics (Gollier: [0030]-[0031]).

Regarding claim 2, Kim as modified by Gollier discloses the limitations of claim 1 above, and Kim further discloses the first patterns each include a first inclined portion (see the inclined portion formed on 150d) configured to totally reflect a portion of the light emitted from the backlight unit (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Kim teaches the structure, i.e., the inclined portion on 150d which is capable of totally reflecting at least a portion of light from 400; see [0032] teaching 150 diffuses the light emitted from 110).

Regarding claim 4, Kim as modified by Gollier discloses the limitations of claim 2 above, and Kim further discloses the third refractive layer comprises second patterns (see the patterns of 140d) that each include a second inclined portion (the inclined portion on 140d) configured to refract at least a portion of the light emitted from the backlight unit that passes through the fourth refractive layer (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Kim teaches the structure, i.e., the inclined portion on 140d which is capable of totally reflecting at least a portion of light from 400; see [0031] teaching 140 diffuses the light emitted from 110 that passes through the fourth refractive layer 160).

Regarding claim 5, Kim as modified by Gollier discloses the limitations of claim 4 above, and Kim further discloses the first inclined portion has a greater inclination angle than the second inclined portion (Fig. 7).

Regarding claim 7, Kim as modified by Gollier discloses the limitations of claim 4 above, and Kim further discloses the fourth refractive layer comprises a second filling portion filling between the second patterns of the third refractive layer (see Fig. 7 where 160 comprises a filling portion between the second patterns of 140d).

Regarding claim 8, Kim as modified by Gollier discloses the limitations of claim 4 above, and Kim further discloses the first patterns and the second patterns are embossed patterns (Fig. 7).

Regarding claim 10, Kim as modified by Gollier discloses the limitations of claim 2 above, and Kim further discloses each of the first patterns comprises a parallel portion extending parallel to a direction in which the first refractive layer extends (see Fig. 7 where the first patterns having a parallel portion horizontally extending as 150d extends).

Regarding claim 11, Kim as modified by Gollier discloses the limitations of claim 1 above, and Kim further discloses the first refractive layer comprises a pattern comprising a curved portion (see Fig. 7 where 150d having a curved portion) configured to totally reflect a portion of the light emitted from the backlight unit (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Kim teaches the structure, i.e., the inclined portion on 140d which is capable of totally reflecting at least a portion of light from 400; see [0031] teaching 150 diffuses the light emitted from 110).

Regarding claim 12, Kim as modified by Gollier discloses the limitations of claim 1 above, and Kim further discloses the third refractive layer comprises a pattern comprising a curved portion (see Fig. 7 where 140d having a curved portion) configured to refract at least a portion of the light emitted from the backlight unit that passes through the fourth refractive layer (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Kim teaches the structure, i.e., the inclined portion on 140d which is capable of totally reflecting at least a portion of light from 400; see [0031] teaching 140 diffuses the light emitted from 110 that passes through the fourth refractive layer).

Regarding claim 13, Kim as modified by Gollier discloses the limitations of claim 12 above, and Kim further discloses the pattern of the third refractive layer is an engraved pattern (Fig. 7).

Regarding claim 14, Kim discloses a display apparatus (10 in Figs. 1-2 and 7; see [0057] identifying the embodiment shown in Figs. 1-2 and 7) comprising:
a display panel (200); and
an optical film (100) positioned to the front of the display panel, the optical film including:
a base layer (120),
a first refractive layer (150d) positioned to the front of the base layer, the first refractive layer comprising first patterns (see the patterns of 150d; [0057]) each comprising a first inclined portion configured to totally reflect a portion of light passing through the base layer (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Kim teaches the structure, i.e., the inclined surface on 150d which is capable of totally reflecting at least a portion of light from 400; see [0032] teaching 150 diffuses the light emitted from 110 which passes through the base layer),
a third refractive layer (140d) positioned to the rear of the base layer, the third refractive layer comprising second patterns (see the patterns of 140d) each comprising a second inclined portion (see the inclined portion on 140d) configured to refract a portion of light incident from the display panel (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Kim teaches the structure, i.e., the inclined surface on 140d which is capable of refract a portion of light incident from the display panel; see [0040] teaching 140 is a reflection prevention layer; the examiner considers that a reflection prevention layer with a horizontal line of symmetry refracts a portion of light coming from the backlight and/or the display panel), and
a fourth refractive layer (160) positioned to the rear of the third refractive layer and having a lower refractive index than the third refractive layer ([0037]).
Kim does not disclose a second refractive layer positioned to the front of the first refractive layer and having a higher refractive index than air and a lower refractive index than the first refractive layer, the second refractive layer comprising a first filling portion filling between the first patterns.
Gollier generally teaches providing a refractive layer positioned to the front of the undulating surface layer having a periodicity (Fig. 2a; 123 being positioned on 122) to reduce reflective scattering ([0030]), and having a higher refractive index than air and a lower refractive index than the first refractive layer (Fig. 2a), the refractive layer comprising a first filling portion filling between the patterns (Fig. 2a).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to know modify the Kim optical film with the teachings of Gollier, wherein a second refractive layer is positioned to the front of the first refractive layer and having a higher refractive index than air and a lower refractive index than the first refractive layer, the second refractive layer comprises a first filling portion filling between the first patterns, for the purpose of reducing reflective scattering and internal reflections from display layers, e.g., ITO and electronics (Gollier: [0030]-[0031]).
Regarding claim 15, Kim as modified by Gollier discloses the limitations of claim 14 above, and Kim further discloses the first patterns are embossed patterns (Fig. 7).

Regarding claim 16, Kim as modified by Gollier discloses the limitations of claim 14 above, and Kim further discloses the second patterns are embossed patterns or engraved patterns (Fig. 7), and
the fourth refractive layer comprises a second filling portion filling between the second patterns (see Fig. 7, where 160 comprises a filling portion between the second patterns of 140d).

Regarding claim 17, Kim as modified by Gollier discloses the limitations of claim 14 above, and Kim further discloses wherein the first inclined portion has a greater inclination angle than the second inclined portion (Fig. 7).

Claims 6, 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gollier, and in further view of Suzuki (US 5600462), of record.
Regarding claim 6, Kim as modified by Gollier discloses the limitations of claim 4 above.
Kim does not disclose each of the first patterns has a higher height than the second pattern.
However, Suzuki teaches controlling a light diffusion using a first pattern and a second pattern where the first pattern has a higher height than the second pattern (see Fig. 5 where the optical film 9 has the top pattern and the bottom pattern where the top pattern has a higher height than that of the second pattern, and where the incident light into the bottom pattern is diffuse-transmitted and the diffuse-transmitted light into the top pattern is refracted; column 4 lines 55-61).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Kim and Gollier with the teachings of Suzuki, wherein the first pattern has a higher height than the second pattern, as Suzuki describes different surface patterns refracting the light, for the purpose of increasing the luminance of light by using surface patterns formed on an optical film (Suzuki: column 5 lines 5-11).

Regarding claim 9, Kim as modified by Gollier discloses the limitations of claim 4 above.
Kim does not disclose a distance between the first patterns is different from a distance between the second patterns.
However, Suzuki teaches controlling a light diffusion using a first pattern and a second pattern of an optical film where a distance between the first patterns is different from a distance between the second patterns (see Fig. 5 where the optical film 9 has the top pattern and the bottom pattern, and the top pattern and the bottom have different pitches; column 6 lines 62-63).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Kim and Gollier with the teachings of Suzuki, wherein a distance between the first patterns is different from a distance between the second patterns, as Suzuki describes the different surface patterns refracting the light, for the purpose of selecting the pitch of the patterns to prevent interference fringes (Suzuki: column 6 lines 62-67).

Regarding claim 18, Kim as modified by Gollier discloses the limitations of claim 14 above.
Kim does not disclose each of the first patterns has a higher height than the second pattern.
However, Suzuki teaches controlling a light diffusion using a first pattern and a second pattern where the first pattern has a higher height than the second pattern (see Fig. 5 where the optical film 9 has the top pattern and the bottom pattern where the top pattern has a higher height than that of the second pattern, and where the incident light into the bottom pattern is diffuse-transmitted and the diffused-transmitted light into the top pattern is refracted; column 4 lines 55-61).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Kim and Katsumoto with the teachings of Suzuki, wherein the first pattern has a higher height than the second pattern, as Suzuki describes different surface patterns refracting the light, for the purpose of increasing the luminance of light by using surface patterns formed on an optical film (Suzuki: column 5 lines 5-11).

Regarding claim 19, Kim as modified by Gollier discloses the limitations of claim 14 above.
Kim does not disclose a distance between the first patterns is different from a distance between the second patterns.
However, Suzuki teaches controlling a light diffusion using a first pattern and a second pattern of an optical film where a distance between the first patterns is different from a distance between the second patterns (see Fig. 5 where the optical film 9 has the top pattern and the bottom pattern, and the top pattern and the bottom have different pitches; column 6 lines 62-63).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Kim and Katsumoto with the teachings of Suzuki, wherein a distance between the first patterns is different from a distance between the second patterns, as Suzuki describes different surface patterns refracting the light, for the purpose of selecting the pitch of the patterns to prevent interference fringes (Suzuki: column 6 lines 62-67).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gollier, and in further view of Coleman (US 8408775), of record.
Regarding claim 20, Kim discloses a display apparatus (10 in Figs. 1-2 and 7; see [0057] identifying the embodiment shown in Figs. 1-2 and 7) comprising:
a display panel (200);
a backlight unit (400) configured to supply light to the display panel ([0017]); and
an optical film (100) positioned to the front of the display panel, the optical film including: 
a base layer (120),
a first refractive layer (150d) positioned to the front of the base layer, the first refractive layer comprising first patterns (see the patterns of 150d; [0057]) each comprising a first inclined portion configured to totally reflect a portion of light passing through the base layer (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Kim teaches the structure, i.e., the inclined surface on 150d which is capable of totally reflecting at least a portion of light from 400; see [0032] teaching 150 diffuses the light emitted from 110 which passes through the base layer) and formed in an embossed pattern (Fig. 7),
a third refractive layer (140d) positioned to the rear of the base layer, the third refractive layer comprising second patterns (see the patterns of 140d) each comprising a second inclined portion (see the inclined portion on 140d) having a less inclination angle than the first inclined portion (Fig. 7) to refract a portion of light incident from the display panel (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Kim teaches the structure, i.e., the inclined surface on 140d which is capable of refract a portion of light incident from the display panel; see [0040] teaching 140 is a reflection prevention layer; the examiner considers that a reflection prevention layer with a horizontal line of symmetry refracts a portion of light coming from the backlight and/or the display panel) and formed in an embossed pattern (Fig. 7), and
a fourth refractive layer (160) positioned to the rear of the third refractive layer and having a lower refractive index than the third refractive layer ([0037]), the fourth refractive layer comprising a second filling portion filling between the second patterns (see Fig. 7 where 160 comprises a filling portion between the second patterns of 140d).
Kim does not disclose a second refractive layer positioned to the front of the first refractive layer and having a higher refractive index than air and a lower refractive index than the first refractive layer, the second refractive layer comprising a first filling portion filling between the first patterns.
Gollier generally teaches providing a refractive layer positioned to the front of the undulating surface layer having a periodicity (Fig. 2a; 123 being positioned on 122) to reduce reflective scattering ([0030]), and having a higher refractive index than air and a lower refractive index than the first refractive layer (Fig. 2a), the refractive layer comprising a first filling portion filling between the patterns (Fig. 2a).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to know modify the Kim optical film with the teachings of Gollier, wherein a second refractive layer is positioned to the front of the first refractive layer and having a higher refractive index than air and a lower refractive index than the first refractive layer, the second refractive layer comprises a first filling portion filling between the first patterns, for the purpose of reducing reflective scattering and internal reflections from display layers, e.g., ITO and electronics (Gollier: [0030]-[0031]).
Kim further fails to disclose the backlight unit provided such that a ratio of light emitted in a front and rear direction is greater than a ratio of light emitted in an oblique direction in the front and rear direction.
Coleman teaches a backlight unit (the backlight 700 in Fig. 7) provided such that a ratio of light emitted in a front and rear direction is greater than a ratio of light emitted in an oblique direction in the front and rear direction (700 in Fig. 7 comprises the light recycling directional control element 300 of Fig. 3, where the output light 107 is collimated; column 35 lines 5-25 and column 37 lines 7-20).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the backlight unit disclosed by Kim with the teachings of Coleman, wherein the backlight unit provided such that a ratio of light emitted in a front and rear direction is greater than a ratio of light emitted in an oblique direction in the front and rear direction, as Coleman describes the backlight unit with the light recycling control element, for the purpose of providing increased luminance uniformity (Coleman: column 1; lines 33-37).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                           

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871